Citation Nr: 0531879	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-12 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative arthritis.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a pineal gland tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A review of the record shows that the issue of entitlement to 
an increased rating for a back disability was remanded by the 
Board in July 2004 for further development, to include 
obtaining VA treatment records from Walla Walla Medical 
Center and the Seattle Medical Center as well as scheduling 
an orthopedic examination of the veteran.  Unfortunately, the 
requested development was not performed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the issue of 
entitlement to a higher rating for a back disability must be 
remanded to ensure that the previously requested development 
is performed.

The record also reflects that the issue of whether new and 
material evidence was submitted to reopen the previously 
denied claim of entitlement to service connection for a 
pineal gland tumor was remanded pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO issued a Statement of 
the Case in July 2005, and the veteran perfected her appeal 
of the issue by submitting a VA Form 9 in September 2005.  On 
the veteran's VA Form 9, she requested a hearing before 
either the Board or a Decision Review Officer to be held at 
the RO.  Such a hearing has not been schedule.  As such, this 
issue must be remanded so that the appropriate hearing may be 
scheduled.

The Board also points out that the veteran, through her 
representative, submitted additional evidence to the RO in 
October 2005.  Because the veteran's claims folder was 
already certified to the Board, the evidence was forwarded.  
The veteran did not, however, waive her right to have the RO 
consider the newly submitted evidence prior to the Board's 
appellate review.  As such, upon remand, the newly submitted 
evidence must be reviewed by the RO in conjunction with all 
other evidence submitted.

Therefore, this matter is remanded for the following action:

1.  Clarify the type of hearing the 
veteran would like with respect to the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a pineal gland tumor and 
schedule the hearing at the RO.

2.  Obtain the names and addresses of all 
VA and private medical care providers who 
treated the veteran for her service-
connected chronic lumbosacral strain.  
Attempt to obtain any records identified, 
including complete VA medical records 
from Walla Walla Medical Center and 
Seattle VA Medical Center for treatment 
since at least 1993.

3.  After receipt of all identified 
treatment records, schedule the veteran 
for a VA examination of the spine. The 
claims folder should be made available 
for the examiner prior to the examination 
and all indicated studies should be 
conducted.  The examiner should measure 
the veteran's range of motion on forward 
flexion of the thoracolumbar spine.  If 
there is evidence of functional loss or 
impairment that impacts on the veteran's 
coordination, strength, speed, and 
endurance, the examiner should note such 
findings.  The examiner should also 
indicate whether there is disc 
involvement with incapacitating episodes 
and to what extent, if any, there is 
evidence of neurologic abnormalities 
associated with the lumbosacral spine.  
The examiner should also note whether 
there is severe symptomatology manifest 
by such signs as severe strain with 
listing of the whole spine, positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes or 
narrowing or irregularity of joint space.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


